ALLOWANCE

Examiner’s Note
	This corrected notice of allowance is being issued in response to applicants’ information disclosure statement filed May 3, 2021.  Applicants’ information disclosure statement has been considered and the documents therein have not been found to effect the patentability of the indicated subject matter.  Claims 2-13 remain allowed.

Claims 2-13 are allowed.
The prior art does not teach or suggest a process for additively manufacturing a component by additively assembling a structure for the component out of the bed such that the structure is provided with an internal surface and the base material covers at least a part of the internal surface, providing the abrasive structure comprising determining of a design of a portion of a powdery base material and selectively solidifying the portion in a bed of the base material according to the determined design such that an abrasive structure is generated, wherein the abrasive structure is movable in the bed of the base material, and actuating the abrasive structure such that the internal surface is mechanically processed by the abrasive structure.  Further there is insufficient motivation such that one of ordinary skill in the art at the time of the invention would have found it obvious to additively manufacture a component such as to provide and actuate an abrasive means as claimed.
Cote et al. discloses a process of cleaning a part whereby fluidization of a powder occupying a cavity following the additive build of the part results in improvement of the surface finish (paragraph 0032).  However Cote et al. do not explicitly disclose the process of claim 4, et al. such as to determine a design for a portion of the base material in order to provide an abrasive structure and selectively solidify at the portion of the bed material according to the predetermined design to generate an abrasive structure that is movable within the powder bed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Adam Krupicka/Primary Examiner, Art Unit 1784